Title: To George Washington from Walter Minto, 24 August 1787
From: Minto, Walter
To: Washington, George



Sir
Erasmus-Hall near New York 24th Aug. 1787

The reverend Doctor Mason my friend will present to you a small Tract on the Theory of the Planets. Its chief merit consists in the discovery of a mathematical truth—that the circular orbit of a planet may be determined by two observations only—which had not been thought of before. I beg you will do me the favor of receiving it as a small testimony of the esteem & veneration I have for the Man who has done so much for the rights & happiness of humankind. I have the Honor to be, Sir, Your most humble Servt

Walter Minto

